DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kari Footland on 1/11/2022.

The application has been amended as follows: 
Claim 1: A milking stable configured to house one animal at a time for milking of the animal, said milking stable comprising: 
a first long side wall element; 
a second long side wall element facing opposite the first long side wall element and distanced from the first long side wall element to define a width of the milking stable, the second long side wall element being shorter than the first long side wall element; 
a first short end wall element; 
a second short end wall element facing opposite the first short end wall element; 

an exit door hingedly connected to a second end of the second long side wall element opposite said first end and configured to swing away from the second short end wall element; 
a bridge element that connects the first long side wall element with the second long side wall element; 
a first driving mechanism 
an engagement system configured to disengage from and engage to a ground on which the second long side wall element stands, respectively, of a bottom part of the second long side wall element; 
a second driving mechanism configured to control an operation of said engagement system, the second driving mechanism being in operational connection with the first driving mechanism, the second driving mechanism being configured to control the operation of said engagement system based on information regarding an operation performed by the first driving mechanism to change the length of the bridge element, 
wherein the second long side wall element is displaceable in a direction perpendicular to the first long side wall element, along a path running between the first and second long side wall elements, both in a direction toward the first long side wall element and in a direction away from the first long side wall element, 
a length of said bridge element between said first long side wall element and said second long side wall element is adjustable, 

wherein the first driving mechanism is configured to displace said first part relative to said second part in order to change the length of the bridge element;
the first part is configured to be displaced relative to the second part along the path running between the first and second long side wall elements in a first state, the first part and the second part being connected such that displacement of the first part relative to the second part is prevented in a second state, and 
the entrance door and the exit door that are hingedly connected to the second long side wall element are configured to be rotated after displacement of the second long side wall element in the direction perpendicular to the first long side wall element.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The amendments filed 12/15/2021 incorporated the limitations of claim 9, which was indicated as allowable if rewritten in independent form, into the independent claim 1. The prior art of record fails to disclose or make obvious, either alone or in combination, the combined limitations of applicant’s claimed invention. The closest prior art of record fails to specifically teach the engagement system to engage/disengage the second long side wall to/from the ground, the first driving mechanism to operate the movement of the bridge element, the second driving mechanism to operate the engagement system, and the ability of the first and second driving mechanisms to operate based on information received from the other.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN J MORONEY whose telephone number is (571)272-5890. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.M./Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642